Case 3:18-cv-11075-RHC-APP ECF No. 63 filed 05/15/19   PageID.1518     Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

REBEKAH GRIFFIN, on behalf of
herself and all others similarly
situated,                                Case No. 18-cv-11075
                  Plaintiffs,
vs.                                      Hon. Robert H. Cleland

LADY JANE’S HAIRCUTS FOR                 Magistrate Anthony P. Patti
MEN HOLDING COMPANY, LLC,
                  Defendants.
SCOTT & WINTERS LAW FIRM, LLC             LUSK ALBERTSON PLC
Joseph F. Scott (0029780)                 Robert T. Schindler (P70925)
Kevin M. McDermott II (0090455)           Anya M. Lusk (P78137)
The Caxton Building                       409 E. Jefferson, Fifth Floor
812 Huron Road E., Suite 490              Detroit, Michigan 48226
Cleveland, OH 44114                       (248) 258-2851
(216) 912-2221                            rschindler@luskalbertson.com
jscott@ohiowagelawyers.com                alusk@luskalbertson.com
kmcdermott@ohiowagelawyers.com            Attorneys for Defendants
Attorney for Plaintiffs
                                          CLARK HILL PLC
YALDOU LAW                                Christopher M. Trebilcock (P62101)
Bryan Yaldou (P70600)                     Daniel A. Krawiec (P78783)
23000 Telegraph, Suite 5                  500 Woodward Avenue, Suite 3500
Brownstown, MI 48134                      Detroit, MI 48226
(734) 692-9200                            (313) 965-8300
bryan.yaldou@gmail.com                    ctrebilcock@clarkhill.com
Attorney for Plaintiffs                   dkrawiec@ClarkHill.com
                                          Attorneys for Defendants
Thomas A. Downie (0033119)
46 Chagrin Falls Plaza #104
Chagrin Falls, Ohio 44022
(440) 973-9000
tom@chagrinlaw.com
Attorney for Plaintiffs



221611307.1
Case 3:18-cv-11075-RHC-APP ECF No. 63 filed 05/15/19       PageID.1519    Page 2 of 5




         STIPULATED ORDER APPROVING COLLECTIVE ACTION
         SETTLEMENT AND DISMISSING CASE WITH PREJUDICE

        This matter comes before the Court pursuant to Parties’ notification they

have settled this matter.

        WHEREAS, on April 3, 2018, Plaintiffs filed a Class and Collective Action

Complaint Under the Fair Labor Standards Act and State Law (Dkt. #1), alleging

that Defendant Lady Jane’s failed to properly pay them minimum wage and

overtime compensation because they were misclassified as independent

contractors;

        WHEREAS, on August 6, 2018, the Court entered a Stipulated Order

Certifying Conditional Class (Dkt. # 20), which conditionally certified a class as

follows:

        All stylists who worked at Lady Jane’s Haircuts for Men as
        “independent contractors” during the period three years preceding the
        commencement of this action to the present.
        WHEREAS, on August 6, 2018, the Court entered an Order Approving

Proposed Notice (Dkt. # 21), including an Opt-In and Consent Form which, among

other things, stated that by consenting to become an opt-in an individual gives their

“consent to be a Party Plaintiff in this case and agree[s] to be bound by any

settlement or judgment of the Court in this Action,” as well as their “consent to be

bound by the decisions made by” the named-Plaintiff (Dkt. #21-1);



                                         2
221611307.1
Case 3:18-cv-11075-RHC-APP ECF No. 63 filed 05/15/19        PageID.1520    Page 3 of 5




        WHEREAS, thereafter an Amended Complaint (Dkt. #50-1) which

amended the original Complaint to replace Haley Siroka with Rebekah Griffin as

the named-Plaintiff was filed;

        WHEREAS, after the opt-in period ended the Parties engaged in discovery

sufficient to allow each side to determine the strengths and weaknesses of their

claims and defenses, including multiple depositions and document exchanges;

        WHEREAS, after this discovery, Defendant contends and Plaintiff does not

oppose the following factual and legal conclusions:

        (a)   Lady Jane’s properly classifies its hair stylists as independent

contractors under a valid booth rental model, depending upon individualized

factors pertaining to each individual stylist.

        (b)   Lady Jane’s, in maintaining the independent contractor classification

for stylists, has relied in good faith, and operated without malice, including but not

limited to because of a determination by the United States Department of Labor in

DOL Case No. 1690926, which found and ordered that Lady Jane’s classification

of it stylists as independent contractors is compliant with the Fair Labor Standards

Act. As a result, if the Parties proceeded to trial then Lady Jane’s would likely

have an absolute defense to liability under 29 U.S.C § 259(a), an absolute defense

against liquidated damages under 29 U.S.C § 260, and the benefit of a two-year

statute of limitation under 29 U.S.C § 255.


                                           3
221611307.1
Case 3:18-cv-11075-RHC-APP ECF No. 63 filed 05/15/19      PageID.1521    Page 4 of 5




        WHEREAS, on March 21, 2019, the Parties attended a mediation

conference and, in light of the agreed facts above, as well as the recognition that

Plaintiffs could potentially demonstrate that as to certain individuals one or more

of the fundamental business practices of Lady Jane’s was not followed, the Parties

agreed to settle this matter, as further outlined in the Parties’ Settlement

Agreement;

        WHEREAS, the Court has carefully reviewed the Parties’ Settlement

Agreement, 1 as well as the record, agrees with the Parties’ factual and legal

conclusions outlined above, and finds the Settlement Agreement to be a fair and a

reasonable compromise of all claims.

        IT IS THEREFORE ORDERED as follows:

        (a)   The Court, after an independent review of the record, adopts as its

own, and includes as part of this Order, the factual and legal conclusions as

outlined above;




1
       The Court reviewed the agreement in camera due to the Parties agreeing on
confidentiality of the terms of the settlement. See Moore v. S. Fla. Restoration,
Inc., No. 18-21956-Civ-COOKE/GOODMAN, 2018 WL 6620872 (S.D. Fla. Nov.
16, 2018) (granting motion for in camera inspection of an FLSA settlement
agreement); Massey v. Tobler Constr., Inc.. No. 2:12-cv-415-Ftm-29SPC, 2013
WL 12167535 (M.D. Fla. Mar. 29, 2013) (following this procedure where the
parties agreed to confidentiality of the terms of the settlement), R&R adopted by
2012 WL 12166222 (M.D. Fla. Apr. 23, 2013).

                                        4
221611307.1
Case 3:18-cv-11075-RHC-APP ECF No. 63 filed 05/15/19         PageID.1522   Page 5 of 5




         (b)   The Court approves and adopts the Settlement Agreement, including

 the Schedule of Payments attached as Exhibit A, and named-Plaintiff Rebekah

 Griffin, as well as all individuals who filed an Opt-In and Consent Form in this

 lawsuit, shall be bound by the Settlement Agreement; and

         (c)   The Court dismisses this lawsuit with prejudice, with each side to bear

 their own fees and costs unless otherwise agreed. The Court retains jurisdiction to

 enforce the terms of the Parties’ settlement agreement. The Clerk of Court is

 directed to close this matter.

                                                 s/Robert H. Cleland
                                                 ROBERT H. CLELAND
                                                 DISTRICT COURT JUDGE
 Dated: May 15, 2019


 Stipulated as to form and substance:


By: s/Joseph F. Scott (w/consent)              By: s/Christopher M. Trebilcock
    Scott & Winters Law Firm, LLC                  Christopher M. Trebilcock (P62101)
    Joseph F. Scott (0029780)                      Daniel A. Krawiec (P78783)
    Kevin M. McDermott II (0090455)                Clark Hill PLC
    The Caxton Building                            500 Woodward Avenue, Ste. 3500
    812 Huron Road E., Suite 490
                                                   Detroit, MI 48226
    Cleveland, OH 44114
    (216) 912-2221                                 Tel: (313) 965-8575
    jscott@ohiowagelawyers.com                     Fax: (313) 309-6979
    kmcdermott@ohiowagelawyers.com                 ctrebilcock@clarkhill.com
    Attorney for Plaintiffs                        dkrawiec@clarkhill.com
                                                   Attorneys for Defendants



                                           5
 221611307.1
